Citation Nr: 1235444	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  07-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1948 to June 1952.  The Veteran died in October 2004.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

This matter was last before the Board in November 2010 at which time it was remanded for further development.  Also on appeal before the Board at that time was a claim for entitlement to VA death pension benefits.  The Board denied that claim in its November 2010 decision and this issue is no longer on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, it was remanded to attempt to obtain private hospitalization records related to the Veteran's death, particularly records from the Jefferson County Hospital in Fairfield, Iowa.  Following the Board's remand, and after ultimately obtaining adequate written authorization from te appellant, VA attempted to obtain records from Mercy Hospital, Washington County Hospital, Fairfield Hospital and the University of Iowa Hospitals and Clinics.  

VA was able to obtain records from Washington County Hospital, although Mercy Hospital and the University of Iowa Hospitals and Clinics returned negative responses to the its requests.  VA also attempted to obtain records from the Fairfield Hospital and following the issuance of the latest Supplemental Statement of the Case (SSOC) addressing the issue on appal, Fairfield Hospital responded to VA's request indicating that the requested records may be in the possession of the Jefferson County Health Center.  See June 18, 2012, facsimile received from Medical Arts Clinic, P.C..  It does not appear that VA has followed up on this information and in such cases where VA receives information showing that a subsequent request could result in obtaining the records sought, further development is necessary.  See 38 C.F.R. § 3.159(c)(1) (2011).  Accordingly, this matter must once again be remanded to ensure compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Accordingly, the case is REMANDED for the following action:

1.  Attempt to contact the Medical Arts Clinic, P.C. and obtain specific information regarding where VA is to send any further requests for information in regards to the records sought.  Thereafter, if such information is obtained forward the appellant a VA Form 21-4142 (Authorization and Consent to Release Information to VA) containing this information for her execution.  Thereafter, if the appellant returns an executed release attempt to obtain these medical records and associate them with the claims file.  The appellant should be advised that, in the alternative, she may submit these records.

2.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal.  If any benefit sought on appeal remains denied, issue a SSOC and provide the appellant and her representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

